Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 07/06/2021 are acknowledged; in said response, applicants’ have amended claims 28, cancelled claims 29-30 and 39-40 and added new claims 41-52. Thus, amended claims 28, 31-38 and 41-52 are pending in the application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
New-Double Patenting rejection
Necessitated by claim amendments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

41-52 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,676,763 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 41-52 of the instant application and claims 1-13 of US 10,676,763 B2 are both directed to “a recombinant E. coli for producing any 1,3 fatty diol, said E. coli comprising polynucleotides and encoding polypeptides having the following activities: (a) thioesterase/fatB1; (b) and a carboxylic acid reductase (car) selected from the group consisting of carB … car from Nocardia … (as in claim 41); and said recombinant E. coli further comprising any alcohol dehydrogenase activity (EC 1.1.1.- … alrA …  (as in claims 45 add 47)”.
Claims 41-52 of the instant application listed above cannot be considered patentably distinct over claims 1-13 of US 10,676,763 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate claims 41-52 of the instant application. 
Alternatively, claims 41-52 of the instant invention cannot be considered patentably distinct over claims 1-13 of US 10,676,763 B2 when there is specifically disclosed embodiment in the reference patent that supports claims 1-13 of that patent and falls 41-52 herein, because it would have been obvious to one having ordinary skill in the art to modify claims 11-13 of US 10,676,763 B2 by selecting a specifically disclosed embodiment that supports those claims i.e., “a recombinant E. coli for producing any 1,3 fatty diol/, said E. coli comprising polynucleotides and encoding polypeptides having the following activities: (a) thioesterase/fatB1; (b) and a carboxylic acid reductase (car) selected from the group consisting of carB … car from Nocardia … (as in claim 41); and said recombinant E. coli further comprising any alcohol dehydrogenase activity (EC 1.1.1.- … alrA …  (as in claims 45 add 47)”. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-13 of US 10,676,763 B2.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 28 and 31-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Liu et al., (Metabol. Eng., 2014, Vol. 22: 10-21; available online 12/12/2013) or (ii) Rude et al., (US 9,683, 219 B2; Priority Provisional application: 61/753,273 filed 01/16/2013) and further in view of Schirmer et al., (Science, 2010, Vol. 329: 559-562, in IDS), Tani et al., (Appl. Environ. Microbiol., 2000, Vol. 66(12): 5231-5235), Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103) and Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927).
Claims 28 and 31-38 of the instant application as interpreted are directed to a recombinant E. coli for producing any 1,3 fatty diol/fatty alcohol, said E. coli comprising polynucleotides and encoding polypeptides having the following activities: (a) acyl ACP reductase activity said acyl ACP reductase is Synechococcus elongatus and (b) alcohol dehydrogenase activity said alcohol dehydrogenase is alrA … (as in claims 28 and 31-36); and the method of use of said recombinant hosts (as in claims 37-38).
(i) Liu et al., (Metabol. Eng., 2014, Vol. 22: 10-21; available online 12/12/2013) disclose recombinant host E. coli for producing fatty alcohol (fatty diol; in chemistry diol is defined as an alcohol containing two hydroxyl groups per molecule), said host comprising heterologous polynucleotides and encoding polypeptides having the following activities: (a) an acyl ACP reductase obtained from Synechococcus elongatus and (b) alcohol dehydrogenase (AdhE); production of fatty alcohols including C14 and C16 fatty alcohols. Applicants’ are directed to the following sections in Liu et al., (Metabol. 
Similarly, (ii) Rude et al., (US 9,683, 219 B2; Priority Provisional application: 61/753,273 filed 01/16/2013) disclose recombinant host E. coli for producing fatty alcohol (fatty diol; in chemistry diol is defined as an alcohol containing two hydroxyl groups per molecule), said host comprising heterologous polynucleotides and encoding polypeptides having the following activities: (a) an acyl ACP reductase obtained from Synechococcus elongatus and (b) an alcohol dehydrogenase (alrA); production of fatty alcohols including C14 and C16 fatty alcohols. Applicants’ are directed to the following sections in Rude et al., (US 9,683, 219 B2): Abstract; Fig. 4, acyl ACP reductase obtained from Synechococcus elongatus; Fig. 8, recombinant host cell comprising an acyl ACP reductase obtained from Synechococcus elongatus and an alcohol dehydrogenase AlrA; col. 4, lines 33-62; col. 6, lines 9-30; col. 8, lines 22-34, Enzyme classification EC 1.2.1.80 and EC 1.2.1.42 heterologous overexpression in E. coli, col. 10, lines 44-67; col. 14, lines 64-67 to col. 15, lines 1-50, alcohol dehydrogenase (EC 1.1.1.1) and col. 29, lines 5-42 to col. 30, lines 1-8; Increased fatty alcohol production, col. 20, lines 65-67 to col. 21, lines 1-56; and entire document. 
The disclosure of Liu et al., do not explicitly teach said alcohol dehydrogenase is alrA … and the disclosures of Liu et al., or Rude et al., do not explicitly teach said E. coli catalyzing the formation of 1,3-fatty diol (as in claim 28).
28 and 31-38, Schirmer et al., (Science, 2010, Vol. 329: 559-562, in IDS) also teach heterologous overexpression of acyl ACP reductase obtained Synechococcus elongatus in E. coli results in the production of fatty alcohols (fatty diol; in chemistry diol is defined as an alcohol containing two hydroxyl groups per molecule). Applicants’ are directed to the following sections in Schirmer et al., (Science, 2010, Vol. 329: 559-562, in IDS): Abstract; Fig. 1, page 560 Fig. 2, page 561; and entire document. 
Regarding claim 28, analogous art Tani et al., (Appl. Environ. Microbiol., 2000, Vol. 66(12): 5231-5235) teach the isolation of gene encoding alcohol dehydrogenase (alrA) and overexpression of said gene in E. coli resulted in the production of fatty alcohols by the conversion of aldehydes/substrates having C2 to C14 carbon chain-lengths; said reference clearly provides evidence that said reference alcohol dehydrogenase (alrA) is a zinc-containing alcohol dehydrogenase metabolically significant reverse activities (see Abstract; cols. 1-2, page 5231). Applicants’ are directed to the following sections in Tani et al., (Appl. Environ. Microbiol., 2000, Vol. 66(12): 5231-5235): Abstract; Substrate specificity, col. 1-2, page 5233 and TABLE 2; and entire document. 
The following art provides evidence that zinc-containing alcohol dehydrogenases are able to catalyze the formation 1,3-diol from the corresponding aldehyde and alcohol substrates and strategies for driving the catalytic reaction towards formation of 1,3-diol: (i) Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103); see Abstract; Fig. 1 & Scheme 1; col. 2 page 1100; Scheme 3 & 4, page 1101; Scheme 5, page 1102; and entire document; and similarly, (ii) Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927) also provide evidence that alcohol dehydrogenases are able to catalyze the formation 1,3-diol from the corresponding aldehyde and alcohol substrates and strategies for driving the catalytic reaction towards formation of 1,3-diol and optimization strategies; see Abstract; and entire document. Examiner also takes the position that the recombinant E. coli disclosed in Rude et al., (US 9,683, 219 B2; Priority Provisional application: 61/753,273 filed 01/16/2013) i.e., recombinant host E. coli producing fatty alcohol (fatty diol; in chemistry diol is defined as an alcohol containing two hydroxyl groups per molecule), said host comprising heterologous polynucleotides and encoding polypeptides having the following activities: (a) an acyl ACP reductase obtained from Synechococcus elongatus and (b) an alcohol dehydrogenase (alrA); production of fatty alcohols including C14 and C16 fatty alcohols is inherently able to produce 1,3-fatty diol as the cellular context, structural and functional elements are the same as the instant invention and structure and function are inseparable.         
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Schirmer et al., Tani et al., Heidlindemann et al., and Yamamoto et al., will be able to modify Liu et al., or Rude et al., teachings and combine said teachings to generate a recombinant host/E. coli for producing any 1,3 fatty diol/fatty alcohol of desired carbon chain lengths (C5-C19).
Given this extensive teaching in prior art (Liu et al., or Rude et al., Schirmer et al., Schirmer et al., Tani et al., Heidlindemann et al., and Yamamoto et al.,) i.e., a recombinant E. coli for producing any 1,3 fatty diol/fatty alcohol, said E. coli comprising polynucleotides and encoding polypeptides having the following activities: (a) acyl ACP reductase activity said acyl ACP reductase is Synechococcus elongatus and (b) alcohol dehydrogenase activity said alcohol dehydrogenase is alrA … (as in claims 28 and 31-36); and the method 37-38), as taught by the instant invention and as claimed in claims 28 and 31-38 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. Hence, the above references render claims 28 and 31-38 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 28 and 31-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Liu et al., (Metabol. Eng., 2014, Vol. 22: 10-21; available online 12/12/2013) or (ii) Rude et al., (US 9,683, 219 B2; Priority Provisional application: 61/753,273 filed 01/16/2013) and further in view of Schirmer et al., (Science, 2010, Vol. 329: 559-562, in IDS), Tani et al., (Appl. Environ. Microbiol., 2000, Vol. 66(12): 5231-5235), Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103) and Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927).
Applicants’ have traversed the above 35 U.S.C. 103 rejection with the following arguments; said arguments are relevant for the new rejection above: (see pages 10-11 of Applicants’ REMARKS dated 07/06/2021). 
Applicants’ argue: “…Liu, the primary reference, does report fatty alcohol production, but none of the fatty alcohols produced are 1,3 fatty diols. See Liu Table 3. Schirmer and Tani also do not report any 1,3 fatty diol production. For at least this reason, a presumption of prima facie obviousness has not been established… There is simply no guidance in the cited art that the claimed combination could successfully produce 1,3 fatty diols. It is only with impermissible prima facie obviousness has not been established.”
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments, examiner has provided new references and said combination of references teaches the structural and functional elements of the instant invention as claimed in claims 28 and 31-38. The following art provides evidence that zinc-containing alcohol dehydrogenases are able to catalyze the formation 1,3-diol from the corresponding aldehyde and alcohol substrates and strategies for driving the catalytic reaction towards formation of 1,3-diol: (i) Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103); see Abstract; Fig. 1 & Scheme 1; col. 2 page 1100; Scheme 3 & 4, page 1101; Scheme 5, page 1102; and entire document; and similarly, (ii) Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927) also provide evidence that alcohol dehydrogenases are able to catalyze the formation 1,3-diol from the corresponding aldehyde and alcohol substrates and strategies for driving the catalytic reaction towards formation of 1,3-diol and optimization strategies; see Abstract; and entire document. Examiner also takes the position that the recombinant E.coli disclosed in Rude et al., (US 9,683, 219 B2; Priority Provisional application: 61/753,273 filed 01/16/2013) i.e., recombinant host E.coli for producing fatty alcohol (fatty diol; in chemistry diol is defined as an alcohol containing two hydroxyl groups per molecule), said host comprising heterologous polynucleotides and encoding polypeptides having the following activities: (a) an acyl ACP reductase obtained from Synechococcus elongatus and (b) an alcohol dehydrogenase (alrA); production of fatty alcohols including C14 and C16 fatty alcohols is inherently able to produce 1,3-fatty diol as 
2112 [R-3]    Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 41-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Scheibel et al., (US 2012/0172281 A1, in IDS) and further in view of Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103) and Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927). 
Scheibel et al., (US 2012/0172281 A1, in IDS) disclose recombinant host (genus of hosts) for producing fatty alcohol (fatty diol), said host comprising polynucleotides and encoding polypeptides having the following activities: (a) thioesterase activity (EC 3.1.2,- …)/said thioesterase is fatB1 and (b) carboxylic acid reductase activity (EC 6.2.1.3 …)/said carboxylic acid reductase is carB; said recombinant host further comprising polynucleotide and encoding polypeptides having alcohol dehydrogenase activity (EC 1.1. 1.-)/said alcohol dehydrogenase is alrA (see Abstract; Fig. 1; Fig. 8; Table 1;  paragraphs [0007-0018], [0023-0028], [0040], [0078-0081], [00134],; [0407-0411], [0416]; and entire document); and the method of use of said recombinant hosts for producing fatty alcohol derivatives (fatty diol; in chemistry diol is defined as an alcohol containing two hydroxyl groups per molecule) including culturing conditions and using renewable feedstock (Example 6; Table 9; paragraphs [0030-0031], [0037-0052]). 
the structural and functional elements of the instant invention as claimed in claims 41-52. Examiner as a ready reference is reproducing below certain relevant sections from Scheibel et al., (US 2012/0172281 A1):

    PNG
    media_image1.png
    865
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    467
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    316
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    229
    307
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    138
    313
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    136
    321
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    483
    319
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    438
    274
    media_image8.png
    Greyscale
  
The disclosure of Scheibel et al., (US 2012/0172281 A1) do not explicitly teach said alcohol dehydrogenase/alrA in said E. coli catalyzing the formation of 1,3-fatty diol (as in claims 41-43 and 49-52).
Regarding claims 41-43 and 49-52, the following art provides evidence that zinc-containing alcohol dehydrogenases are able to catalyze the formation 1,3-diol from the corresponding aldehyde and alcohol substrates and strategies for driving the catalytic reaction towards formation of 1,3-diol: (i) Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103); see Abstract; Fig. 1 & Scheme 1; col. 2 page 1100; Scheme 3 & 4, page 1101; Scheme 5, page 1102; and entire document; and similarly, (ii) Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927) also provide evidence that alcohol dehydrogenases are able to catalyze the formation 1,3-diol from the corresponding aldehyde and alcohol substrates and strategies for driving the catalytic reaction towards formation of 1,3-diol and optimization strategies; see Abstract; and entire document. Examiner also takes the position that the recombinant E coli disclosed in Scheibel et al., (US 2012/0172281 A1) i.e., reference recombinant host E.coli producing fatty alcohol (fatty diol), said host comprising polynucleotides and encoding polypeptides having the following activities: (a) thioesterase activity (EC 3.1.2,- …)/said thioesterase is fatB1 and (b) carboxylic acid reductase activity (EC 6.2.1.3 …)/said carboxylic acid reductase is carB; said recombinant host further comprising polynucleotide and encoding polypeptides having alcohol dehydrogenase activity (EC 1.1. 1.-)/said alcohol dehydrogenase is alrA; production of fatty alcohols including C14 and C16 fatty alcohols is inherently able to produce 1,3-fatty diol as the cellular context, structural and functional elements are the same as the instant invention and structure and function are inseparable.         
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Heidlindemann et al., and Yamamoto et al.,  will be able to modify Scheibel et al., teachings and combine said teachings to generate a recombinant host/E. coli for producing any 1,3 fatty diol/fatty alcohol of desired carbon chain lengths (C5-C19).
Given this extensive teaching in prior art (Scheibel et al., Heidlindemann et al., and Yamamoto et al.,) i.e., a recombinant E. coli for producing any 1,3 fatty diol/fatty alcohol, said recombinant host E. coli producing fatty alcohol (fatty diol) comprising polynucleotides and encoding polypeptides having the following activities: (a) thioesterase activity (EC 3.1.2,- …)/said thioesterase is fatB1 and (b) carB; said recombinant host further comprising polynucleotide and encoding polypeptides having alcohol dehydrogenase activity (EC 1.1. 1.-)/said alcohol dehydrogenase is alrA, as taught by the instant invention and as claimed in claims 41-52 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. Hence, the above references render claims 41-52 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 41-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Scheibel et al., (US 2012/0172281 A1, in IDS) and further in view of Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103) and Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927).
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 41-52 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,676,763 B2.
Claims 28 and 31-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Liu et al., (Metabol. Eng., 2014, Vol. 22: 10-21; available online 12/12/2013) or (ii) Rude et al., (US 9,683, 219 B2; Priority Provisional in IDS), Tani et al., (Appl. Environ. Microbiol., 2000, Vol. 66(12): 5231-5235), Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103) and Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927).
Claims 41-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Scheibel et al., (US 2012/0172281 A1, in IDS) and further in view of Heidlindemann et al., (ACS Catal., 2014, Vol. 4: 1099-1103) and Yamamoto et al., (Biosci. Biotechnol. Biochem., 2002, Vol. 66(4): 925-927). 
Conclusion
	None of the claims are allowable. Claims 28, 31-38 and 41-52 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652